Appellate Case: 21-1261     Document: 010110748503      Date Filed: 10/04/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         October 4, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  STEPHEN PLATO MCRAE,

        Plaintiff - Appellant,

  v.                                                          No. 21-1261
                                                 (D.C. No. 1:20-CV-01908-CMA-SKC)
  MICHAEL CARVAJAL, in his official                            (D. Colo.)
  capacity as the Federal Bureau of Prisons
  Director; C. CARTER, Warden of F.C.I.
  Florence; HOLZAPFEL, Assistant
  Warden; GICONI, Captain, in their official
  capacities,

        Respondents - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, KELLY, and HARTZ, Circuit Judges.
                    _________________________________

       Stephen Plato McRae filed this case in the United States District Court for the

 District of Colorado while confined at the Federal Correctional Institution in

 Florence, Colorado (FCI Florence). He argued that FCI Florence did not do enough

 to protect him from COVID-19. The district court denied relief. After the district


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1261    Document: 010110748503        Date Filed: 10/04/2022    Page: 2



 court’s ruling the Bureau of Prisons transferred Mr. McRae from FCI Florence to a

 different facility. Because the transfer moots this appeal, we dismiss it.

                                      Background

        In a document styled a petition for a writ of habeas corpus under 28 U.S.C.

 § 2241, Mr. McRae challenged FCI Florence’s response to the COVID-19 pandemic.

 He sought various forms of injunctive relief: increased COVID-19 precautions,

 release from confinement, or transfer to another facility. The district court denied

 relief under § 2241 because Mr. McRae challenged not the legality of his

 confinement but instead the conditions of his confinement. See Palma-Salazar v.

 Davis, 677 F.3d 1031, 1035 (10th Cir. 2012) (recognizing that “a prisoner who

 challenges the conditions of his confinement must do so through a civil rights action”

 rather than through habeas proceedings). And the court further declined to allow the

 case to proceed as a civil-rights lawsuit. Mr. McRae now seeks to vacate the district

 court’s order and to be granted leave to file an amended complaint “to reflect current

 circumstances.” Aplt. Opening Br. at 4. He represents himself, so we construe his

 filings liberally. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

        After Mr. McRae filed this appeal, the Bureau of Prisons transferred him out

 of FCI Florence. The transfer followed an investigation that concluded Mr. McRae

 posed a safety or security risk at FCI Florence because he had stalked his unit

 manager. Arguing that Mr. McRae’s transfer moots this appeal, Respondents move

 to dismiss it.



                                            2
Appellate Case: 21-1261     Document: 010110748503       Date Filed: 10/04/2022     Page: 3



                                       Discussion

        We must first address mootness “because the existence of a live case or

 controversy is a constitutional prerequisite to federal court jurisdiction.” Ind v. Colo.

 Dep’t of Corr., 801 F.3d 1209, 1213 (10th Cir. 2015) (internal quotation marks

 omitted). To decide if a case is moot, we ask “whether granting a present

 determination of the issues offered will have some effect in the real world. When it

 becomes impossible for a court to grant effective relief, a live controversy ceases to

 exist, and the case becomes moot.” Id. (internal quotation marks omitted). In other

 words, a case is “moot when a plaintiff no longer suffers actual injury that can be

 redressed by a favorable judicial decision.” Id. (internal quotation marks omitted).

        A live controversy no longer exists in this case. Mr. McRae sought injunctive

 relief to remedy the conditions of his confinement at FCI Florence. Because he is no

 longer confined at that facility, any changes to the conditions there will not affect

 him. Thus, this appeal is moot. See Jordan v. Sosa, 654 F.3d 1012, 1027 (10th Cir.

 2011) (“Where the prisoner’s claims for declaratory or injunctive relief relate solely

 to the conditions of confinement at the penal institution at which the prisoner is no

 longer incarcerated, courts have concluded that they are unable to provide the

 prisoner with effective relief.”).

        Although Mr. McRae does not dispute that a judicial decision can no longer

 address his claimed injuries, he alleges that the Bureau of Prisons and counsel for

 Respondents fabricated “a heinous act” so that we would dismiss this appeal. Resp.



                                             3
Appellate Case: 21-1261    Document: 010110748503        Date Filed: 10/04/2022     Page: 4



 to Mot. to Dismiss at 1. We construe this response as an argument that we should

 apply the voluntary-cessation exception to mootness and not dismiss this appeal.

       A claim is generally not rendered moot when a defendant voluntarily ceases a

 challenged practice but remains free to resume it at any time. Ind, 801 F.3d at 1214.

 This mootness exception prevents a defendant from ceasing illegal conduct long

 enough to moot a lawsuit only to resume the conduct once the lawsuit has been

 dismissed. See id.

       Nevertheless, voluntary cessation may moot a case if two conditions exist:

 “(1) it can be said with assurance that there is no reasonable expectation that the

 alleged violation will recur, and (2) interim relief or events have completely and

 irrevocably eradicated the effects of the alleged violation.” Rio Grande Silvery

 Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1115 (10th Cir. 2010) (internal

 quotation marks omitted). It must be “clear that the defendant has not changed

 course simply to deprive the court of jurisdiction.” Id. (internal quotation marks

 omitted). “The party asserting mootness bears the heavy burden of persuading the

 court that the challenged conduct cannot reasonably be expected to start up again.”

 Id. at 1116 (brackets and internal quotation marks omitted).

       Respondents have submitted a declaration from a Deputy Case Management

 Coordinator at the Bureau of Prisons. The declaration explains the reason for

 Mr. McRae’s transfer; asserts that Mr. McRae is not eligible for transfer back to FCI

 Florence so long as his former unit manager still works there; and asserts that, to the

 declarant’s knowledge, the Bureau of Prisons has no plans to transfer Mr. McRae’s

                                            4
Appellate Case: 21-1261     Document: 010110748503      Date Filed: 10/04/2022   Page: 5



 former unit manager to another facility before Mr. McRae completes his sentence.

 Moreover, Mr. McRae very recently completed his term of incarceration.1

       In these circumstances, one cannot reasonably expect Mr. McRae to return to

 FCI Florence. In sum, this appeal is moot, and the voluntary-cessation exception

 does not save it from dismissal.2 We also note that an amendment to the complaint to

 “reflect current circumstances,” Aplt. Opening Br. at 4, could not affect mootness.

                                      Conclusion

       We grant Respondents’ motion to dismiss. We deny all other pending motions

 and dismiss this appeal.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




       1
        According to the Bureau of Prisons inmate locator, Mr. McRae was released
 September 23, 2022. https://www.bop.gov/inmateloc/ (last visited September 26,
 2022).
       2
          In his opening brief, Mr. McRae “vehemently opposes the continuation of the
 proceedings” until he is allowed access to various legal materials. Aplt. Opening Br.
 at 6. But in light of mootness, he could not have been harmed by drafting his merits
 brief without additional resources. He also complains that the Bureau of Prisons
 refused to give him postage for legal mail. Yet he has filed an opening brief, a reply
 brief, a response to the motion to dismiss, and several motions of his own. Thus, he
 has suffered no prejudice from any deprivation of postage.
                                           5